HENRY CLAY MITCHELL, Jr., Associate Judge.
The appellant seeks review of an adverse judgment finding him personally liable on a corporate obligation.
Appellee states that the appellant personally guaranteed payment of the corporate obligation'. We find that the evidence is not sufficient to make a prima facie case to prove a promise by the appellant to pay the debt of the corporation. See Computer Center, Inc. v. Vedapco, Inc., 320 So.2d 404 (4th DCA 1975).
Accordingly, the judgment appealed from is reversed with directions to enter judgment for the appellant.
MILLS, C. J., and ROBERT P. SMITH, J., concur.